FOURTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE

THIS FOURTH AMENDMENT TO AGREEMENT OF SALE AND PURCHASE (this “Amendment”) is
made and entered into as of this 4th day of September, 2009 by and between
Greenville Hospital System, a political subdivision organized under the laws of
South Carolina and Board of Trustees of Greenville Hospital System (aka, The
Board of Trustees of The Greenville Hospital System) (collectively, “GHS”),
Greenville Health Corporation, Inc. (“GHC”), a South Carolina corporation and
GHC Health Resources, Inc. (“GHR”), a South Carolina corporation, all having an
address at 701 Grove Road, Greenville, SC 29605 (collectively the “Seller”), and
HTA — Greenville, LLC, a Delaware limited liability company, having an address
at 16427 N. Scottsdale Road, Suite 440, Scottsdale, Arizona 85254 (“Buyer”).
Seller and Buyer are each individually referred to herein as a “Party” and
collectively as the “Parties”.

R E C I T A L S:

A. Seller and Buyer entered into that certain Agreement of Sale and Purchase as
of July 15, 2009 (as amended by that certain First Amendment to Agreement of
Sale and Purchase, executed by Buyer and Seller as of August 14, 2009, that
certain Second Amendment to Agreement of Sale and Purchase, executed by Buyer
and Seller as of August 21, 2009, and that certain Third Amendment to Agreement
of Sale and Purchase executed by Buyer and Seller as of August 26, 2009, the
“Agreement of Sale”).

B. Seller and Buyer desire to amend the Agreement of Sale as described herein.

NOW, THEREFORE, in consideration of the terms, conditions and covenants
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer agree as follows:

1. 1. Section 2(a). Section 2(a) of the Agreement of Sale is hereby amended by
deleting the amount “One Hundred Sixty-One Million Six Hundred Seventy Thousand
Dollars ($161,670,000)” and replacing it with the amount “One Hundred Sixty-Two
Million Eight Hundred Twenty Thousand Dollars ($162,820,000)”.

2. Section 3. Settlement and Removed Property. Section 3 of the Agreement of
Sale is hereby amended by deleting the first sentence of subsection (a) and and
replacing it with the following::

(a) All documents to be executed and delivered by the parties as part of
Settlement shall be executed and delivered by each party to its respective
counsel on or before September 9, 2009. Said documents shall be held by each
such counsel until September 15, 2009 at which time, provided that the Board of
Trustees of Seller, shall have voted to approve the transaction contemplated by
this Agreement, the documents will be released by each counsel and delivered
and/or recorded as provided elsewhere in this Agreement. The Purchase Price
shall be deposited by Seller with the Title Company on September 9, 2009, with
Seller to receive a credit for all interest earned on such funds from September
9 through funding of this transaction. Further, rental payments under the Space
Leases will become effective on September 9, 2009.

3. Section 8. Closing Costs; Prorations. Section 8 (c) of the Agreement of Sale
is hereby amended by deleting all references to the “Closing Date” and
substituting “September 9, 2009”.

4. Exhibit “D” Exhibit “D” attached to the Agreement of Sale is hereby deleted
in its entirety and replaced with Exhibit “D” attached hereto.

5. Reaffirmation. Except as modified by this Amendment, Seller and Buyer hereby
reaffirm all terms, covenants and conditions contained in the Agreement of Sale.
The Parties agree that except as modified herein, all other terms of the
Agreement of Sale shall remain in full force and effect. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Agreement of Sale, the provisions of this Amendment shall control. Whether or
not specifically amended by this Amendment, all of the terms and provisions of
the Agreement of Sale are hereby amended to the extent necessary to give effect
to the purpose and intent of this Agreement.

6. Counterparts. This Amendment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the Parties but all of which shall be taken together as a single instrument.

7. Distribution. Counterparts to this Amendment may be executed and delivered by
facsimile or other electronic transmission, and for purposes of this Amendment,
signatures so transmitted shall be deemed to be original signatures.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the Parties have executed this Fourth Amendment as of the
day, month and year first written above.

SELLER:

GREENVILLE HOSPITAL SYSTEM,
a political subdivision organized under the laws of South Carolina

By: /s/ Susan J. Bickel
Name: Susan J. Bickel
Title: Vice President and CFO


BOARD OF TRUSTEES OF GREENVILLE HOSPITAL SYSTEM (aka THE BOARD OF TRUSTEES OF
THE GREENVILLE HOSPITAL SYSTEM)

By: /s/ Susan J. Bickel
Name: Susan J. Bickel
Title: Vice President and CFO


GREENVILLE HEALTH CORPORATION

a South Carolina corporation

By: /s/ Susan J. Bickel



    Name: Susan J. Bickel
Title: Secretary/Treasurer

GHC HEALTH RESOURCES, INC.,


a South Carolina corporation

By: /s/ Susan J. Bickel
Name: Susan J. Bickel
Title: Secretary/Treasurer


BUYER:

HTA – GREENVILLE, LLC,


a Delaware limited liability company

By: /s/ Scott. D. Peters
Name: Scott D. Peters
Title: Chief Executive Officer


EXHIBIT “D”

ALLOCATED PURCHASE PRICE

The Parties shall mutually agree to adjustments to the allocation based on
alterations to square footage in the Space Leases or lease terms under the Space
Leases or otherwise.

          Property   Purchase Price per     Property
Memorial Medical Office Building
  $ 18,450,000  
Cancer Treatment Center
  $ 21,180,000  
Center for Family Medicine
  $ 7,510,000  
Life Center
  $ 10,850,000  
Information Services Building
  $ 9,600,000  
Patewood A
  $ 11,870,000  
Patewood B
  $ 18,850,000  
Patewood C
  $ 23,810,000  
Patewood Administration
  $ 20,410,000  
Greer MOB A 315
  $ 4,740,000  
Greer MOB B 325
  $ 4,680,000  
Maxwell Pointe
  $ 5,475,000  
Center for Health (CHOS)
  $ 2,000,000  
Traveler’s Rest Family Practice
  $ 1,625,000  
Mills Avenue
  $ 1,120,000  
Cleveland St. MOB
  $ 650,000  
 
       
 
  $ 162,820,000  

2